Exhibit 10.1

EXECUTION COPY

CITADEL BROADCASTING CORPORATION

SEPARATION AGREEMENT AND GENERAL RELEASE

Separation Agreement and General Release (“Agreement”), by and among Jacquelyn
J. Orr (the “Employee”) and Citadel Broadcasting Corporation (the “Company”).

1. Termination. The Employee acknowledges and agrees that the Employee’s
employment with the Company will terminate by reason of the Employee’s
resignation, effective January 31, 2011 (the “Termination Date”), and that
effective as of the Termination Date, the Employee will not represent herself as
being an employee, officer, agent or representative of the Company for any
purpose. The Employee hereby resigns all of the Employee’s positions at the
Company and its affiliates (and as a fiduciary of any benefit plan of the
Company and its affiliates) as of the Termination Date, including without
limitation, General Counsel, Vice President and Secretary of the Company. The
Employee shall execute such additional documents as requested by the Company to
acknowledge the foregoing resignation, so long as such documents do not go
beyond evidencing that the Employee resigned from these positions, do not
contain statements that are inconsistent with the provisions of this Agreement
or are detrimental to the Employee and do not impose restrictive covenants on
her. The Termination Date shall be the termination date of the Employee’s
employment for purposes of active participation in and coverage under all
benefit plans and programs sponsored by or through the Company Entities (as
defined in paragraph 5 hereof), including, but not limited to, a Company
retirement plan, if any, except that (i) participation in and coverage under the
Company’s group medical, dental and vision plans for Employee and for Employee’s
dependents shall continue on an uninterrupted basis through January 31, 2012 at
no cost or expense to Employee and (ii) Employee may continue to participate in
the Company’s group medical and dental plans after January 31, 2012 in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for the remainder of the COBRA continuation coverage period.
For the sake clarity, the continuation of benefits after the Termination Date
shall be co-extensive with the Employee’s right to continue coverage through
COBRA and the Employer may modify these provisions to the minimum extent
necessary to avoid penalties imposed on the Employer by applicable law; however,
to the extent Employer makes any such modification and there is any incremental
cost to Employee, the Company shall make Employee whole in some mutually agreed
upon manner. From the period between the Effective Date and the Termination
Date, the Company shall continue to pay the Employee’s base salary at the
current rate and provide the Employee with the same employee benefits provided
as of the Effective Date.

2. Cash Severance.

(a) Following the Effective Date (as defined in paragraph 16 hereof) and in
exchange for the Employee’s waiver of claims against the Company and its
affiliates and the Employee’s compliance with the other terms and conditions of
this Agreement and Section 7 (other than Section 7(e)) of the Employment
Agreement between the Company and the Employee, dated June 3, 2010 (the
“Employment Agreement”), the Company agrees to pay to the Employee (i) a lump
sum payment equal to $550,000 on December 31, 2010 and (ii) a lump sum payment
equal to $200,000 in full satisfaction of the Employee’s 2010 Annual Bonus (as
defined in the Employment Agreement) on the Termination Date.



--------------------------------------------------------------------------------

3. Accrued Obligations; Other Obligations. Within thirty (30) days following the
Termination Date (or such earlier time as may be required by applicable law),
the Employee shall be paid for accrued, unused vacation days, plus any accrued
but unpaid base salary and any unreimbursed business expenses entitled to
reimbursement, all in accordance with the Company’s policies. In addition, the
Employee shall retain the Employee’s right to all other payments and benefits to
which the Employee is entitled under the Company’s employee benefit plans (other
than severance or termination benefits) in accordance with the terms and
conditions thereof and applicable law. In addition, notwithstanding anything
herein to the contrary, following the Termination Date, Section 11
(Indemnification) and Section 12 (Attorney’s Fees) of the Employment Agreement
shall remain in effect in accordance with their terms, and in no event shall the
Employee be deemed to have released any claims under such Sections of the
Employment Agreement (or under any related policy of insurance) by reason of her
executing this Agreement or giving the release of claims set forth herein. The
Employee shall be entitled to the payments and benefits described in this
paragraph 3 regardless of whether the Employee executes this Agreement. In
addition, Section 12 (Attorney’s Fees) of the Employment Agreement shall
continue to apply with respect to any failure of the Company to provide the
Employee with the compensation and benefits contemplated by this Agreement.

4. No Other Compensation. The Employee acknowledges and agrees that the payments
and other benefits provided pursuant to this Agreement are in full discharge of
any and all liabilities and obligations of the Company to the Employee,
monetarily or with respect to employee benefits or otherwise, including, but not
limited to, any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or any
alleged understanding or arrangement between the Employee and the Company.

5. Mutual Release.

(a) General Release by Employee. In consideration for the payments and benefits
to be provided to the Employee pursuant to this Agreement and upon receipt
thereof, the Employee, for the Employee and for the Employee’s heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company and its past, present and future parent entities, shareholders,
subsidiaries, divisions, affiliates and related business entities, successors
and assigns, assets, employee benefit plans or funds, and any of its or their
respective past, present and/or future directors, managers, officers,
fiduciaries, attorneys, agents, trustees, administrators, employees and assigns,
with respect to their conduct when acting on behalf of the Company or in their
individual capacities (collectively, the “Company Entities”) from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever,
whether known or unknown, which the Employee ever had, now has, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter up to
and including the date on which the Employee signs this Agreement. The Company
Entities are intended third-party beneficiaries of this Agreement, and this
Agreement may be enforced by each of them in accordance with the terms hereof in
respect of the rights granted to such Company Entities hereunder.

 

2



--------------------------------------------------------------------------------

(b) Scope of Release. Without limiting the generality of the foregoing, this
Agreement is intended to and shall release the Company Entities from any and all
claims, whether known or unknown, which Releasors ever had, now have, or may
have against the Company Entities arising out of the Employee’s employment
and/or the Employee’s separation from that employment, including, but not
limited to: (i) any claim under the Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967, as amended (including the Older Workers Benefit Protection Act);
the Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of
1990; the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; (ii) any
other claim (whether based on federal, state, or local law, statutory or
decisional) relating to or arising out of the Employee’s employment, the terms
and conditions of such employment, the termination of such employment, and/or
any of the events relating directly or indirectly to or surrounding the
termination of that employment, including, but not limited to, breach of
contract (express or implied), wrongful discharge, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; and
(iii) any claim for attorneys’ fees, costs, disbursements and/or the like.
Nothing in this Agreement shall be a waiver of (x) claims that may arise after
the date on which the Employee signs this Agreement, (y) claims that cannot be
waived under law, including the right to file an administrative charge or
participate in an administrative investigation or proceeding, subject to
paragraph 5(c) below and (z) claims with respect to the enforcement of this
Agreement.

(c) Complete Bar of Claims. The Employee acknowledges and agrees that by virtue
of the foregoing, the Employee has waived all relief available to the Employee
(including, without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in this
paragraph 5. Therefore, the Employee agrees that the Employee will not seek or
accept any award or settlement from any source or proceeding (including, but not
limited to, any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.

(d) General Release by Company Entities. For good and valuable consideration
provided by Employee pursuant to this Agreement and in compromising to reach the
terms of this Agreement, the Company, on its own behalf and on behalf of all of
the Company Entities, forever release and discharge the Employee, Employee’s
heirs, executors, administrators, trustees, legal representatives and assigns
from any and all claims, demands, causes of action, fees and liabilities of any
kind whatsoever, whether known or unknown, which the Company Entities ever had,
now has, or may have against the Employee, Employee’s heirs, executors,
administrators, trustees, legal representatives and assigns by reason of any
act, omission, transaction, practice, plan, policy, procedure, conduct,
occurrence, or other matter up to and including the date on which the Company
signs this Agreement; provided that the Company shall not be deemed to have
waived or released claims related to fraud or criminal misconduct by the
Employee.

(e) Supplemental Release. The Employee acknowledges and agrees that she will
execute and deliver to the Company a supplemental release, the contents of which
will be the same as this Section 5 (exclusive of this paragraph (e)) as of the
Termination Date (except that such supplemental release shall be updated to
reflect the then-current date), so long as the Company, at the request of the
Employee, similarly executes and delivers a supplemental release, the contents
of which will be the same as this Section 5 (as so updated).

 

3



--------------------------------------------------------------------------------

6. Continuing Effect. The Employee acknowledges and agrees that the provisions
of Section 7 of the Employment Agreement, (other than Section 7(e)) shall
continue in effect in accordance with their terms through the Termination Date.

7. Return of Company Property. In addition to the covenants set forth in
paragraph 6, the Employee represents that the Employee has returned or will
return as of the Termination Date all property belonging to the Company or its
affiliates (including, but not limited to, any Company-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company). The Employee may retain the
Employee’s rolodex and similar address books, provided that such items only
include contact information.

8. Mutual Non-Disparagement. In addition to the covenants referenced in
paragraph 8, the Employee agrees not to make negative public comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products, in any manner likely to be harmful to them or
their business, business reputation or personal reputation. Similarly, the
Company agrees that its executive officers and the members of the board of
directors of the Company, in each case, will not, while employed by the Company
or serving as a director of the Company, as the case may be, make negative
public comments about the Employee or otherwise disparage the Employee in any
manner likely to be harmful to Employee or the Employee’s business or personal
reputation. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s executives and directors, as applicable, shall not be violated
by statements that they in good faith believe are necessary or appropriate to
make in connection with performing their duties and obligations to the Company.

9. No Assignments; Binding Effect. Except as provided in this paragraph 11, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company. As used in this Agreement, the term “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise. This Agreement is binding upon,
and shall inure to the benefit of, the parties and their respective heirs,
executors and administrators (including the Employee’s estate, in the event of
the Employee’s death), and their respective permitted successors and assigns.

10. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, sent
by telecopy (with receipt confirmed) on a business day during regular business
hours of the recipient (or, if not, on the next succeeding business day) or one
business day after sent by reputable overnight express courier (charges
prepaid). Such notices, demands and other communications shall be addressed to
the Employee at her last known address on the books of the Company or, in the
case of the Company, to it at its principal place of business, attention
Chairman of the Board of Directors, or to such other address as either party may
specify by notice to the other actually received.

 

4



--------------------------------------------------------------------------------

11. Governing Law; Waiver of Jury Trial. This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware without regard to
the choice of law principles thereof. Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Employee’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Employee or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Employee’s
employment by the Company or any affiliate of the Company, or the Employee’s or
the Company’s performance under, or the enforcement of, this Agreement,
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at the
Employee’s or the Company’s address as provided in paragraph 12 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.

12. Entire Agreement. The Employee understands that, effective as of the
Effective Date, this Agreement constitutes the complete understanding between
the Company and the Employee, and, except as specifically provided herein,
supersedes any and all agreements, understandings, and discussions, whether
written or oral, between the Employee and any of the Company Entities,
including, without limitation, the Employment Agreement, other than with respect
to Sections 7 (other than Section 7(e)), 11 and 12 thereof. No other promises or
agreements shall be binding unless in writing and signed by both the Company and
the Employee after the Effective Date of this Agreement.

13. Miscellaneous. This Agreement is not intended, and shall not be construed,
as an admission that any of the Company Entities has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against the Employee. Should any
provision of this Agreement require interpretation or construction, it is agreed
by the parties that the entity interpreting or constructing this Agreement shall
not apply a presumption against one party by reason of the rule of construction
that a document is to be construed more strictly against the party who prepared
the document. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

5



--------------------------------------------------------------------------------

14. Tax Matters.

(a) Tax Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state, local or foreign taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b) Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement either comply with Code Section 409A or be exempt
from the application of Code Section 409A, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Employee and the Company of the applicable provision
without violating the provisions of Code Section 409A.

15. Employee Acknowledgements. The Employee acknowledges that the Employee:
(a) has carefully read this Agreement in its entirety; (b) has had an
opportunity to consider this Agreement for at least twenty-one (21) days; (c) is
hereby advised by the Company in writing to consult with an attorney of the
Employee’s choice in connection with this Agreement; (d) fully understands the
significance of all of the terms and conditions of this Agreement and has
discussed them with the Employee’s independent legal counsel, or has had a
reasonable opportunity to do so; (e) has had answered to the Employee’s
satisfaction by the Employee’s independent legal counsel all questions that the
Employee has asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) is signing this Agreement voluntarily and
of the Employee’s own free will and agrees to abide by all of the terms and
conditions contained herein.

16. Time to Consider; Effectiveness. The Employee understands that the Employee
will have twenty-one (21) days from the Termination Date to consider the terms
and conditions of this Agreement. The Employee may accept this Agreement by
signing it and returning it to the Human Resources department on or before the
twenty-first (21st) day following the Termination Date. After executing this
Agreement, the Employee shall have seven (7) days (the “Revocation Period”) to
revoke this Agreement by indicating the Employee’s desire to do so in writing
delivered to the Human Resources department by no later than 5:00 p.m. on the
seventh (7th) day after the date that the Employee signs this Agreement. The
effective date of this Agreement shall be the eighth (8th) day after the
Employee signs this Agreement (the “Effective Date”). If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day. In the event that
the Employee does not accept this Agreement as set forth above, or in the event
that the Employee revokes this Agreement during the Revocation Period, this
Agreement, including, but not limited to, the obligation of the Company to
provide the payments and other benefits referred to herein, shall be deemed
automatically null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

CITADEL BROADCASTING CORPORATION       By:  

/s/ Farid Suleman

    Dated:   12/16/10 Name:  

Farid Suleman

      Title:  

CEO

     

 

EMPLOYEE      

/s/ Jacquelyn J. Orr

    Dated:   12/16/10 Jacquelyn J. Orr      

 

7